                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN FINKBONE,                           :                       CIVIL ACTION
                     Plaintiff            :
             v.                           :
ANDREW SAUL,                              :
Commissioner of the Social                :
Security Administration,                  :
                      Defendant           :                       NO. 19-361

                                 ORDER OF JUDGMENT

       AND NOW, this 11th day of December, 2019, it is hereby ORDERED that Judgment is

entered in favor of Defendant, Andrew Saul.




                                              BY THE COURT:



                                              ___/s/ Carol Sandra Moore Wells ______
                                              CAROL SANDRA MOORE WELLS
                                              United States Magistrate Judge
